                              Case 8:21-cv-00120   Document 2 Filed 01/22/21 Page 1 of 3 Page ID #:6
                                      UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                 CIVIL COVER SHEET

I. (a) PLAINTIFFS ( Check box if you are representing yourself                   0 )               DEFENDANTS             (Check box if you are representing yourself                0 )
    Defend Our Freedoms Foundation                                                                 Chuck Schumer in his capacity as the Senate majority leader, Kamala Harris, in her
                                                                                                   capacity as the President of the Senate


(b) County of Residence of First Listed Plaintiff                 Orange                           County of Residence of First Listed Defendant                       Washington DC
                                                                  ----~----------
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                 Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                               representing yourself, provide the same information.
    Law Offices of Orly Taitz, ESQ ph 949 683 5411                                                 Law Offices of Orly Taitz, ESQ
    29839 Santa Margarita, ste 100                                                                 29839 Santa Margarita, ste 100
    Rancho Santa Margarita, CA 92688                                                               Rancho Santa Margarita, CA 92688 ph. 949-683-5411


II. BASIS OF JURISDICTION (Place an X in one box only.)                                Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                               (Place an X in one box for plaintiff and one for defendant)
                                                                                                                   PTF    DEF                                                    PTF       DEF
0       1. U.S. Government              (g] 3. Federal Question (U.S.                  Citizen ofThis State        [8] 1 [8] 1 Incorporated or Principal Place
                                                                                                                                   of Business in this State
                                                                                                                                                                                 D     4   D     4
        Plaintiff                           Government Not a Party)
                                                                                       Citizen of Another State                          Incorporated and Principal Place        D     5   D     5
                                                                                                                                         of Business in Another State
0       2. U.S. Government              04. Diversity (Indicate Citizenship            Citizen or Subject of a
                                                                                                                      0    3     0   3   Foreign Nation
        Defendant                           of Parties in Item Ill)                    Foreign Country


IV. ORIGIN (Place an X in one box only.)                                                                                                           6. Multidistrict         8. Multidistrict
     1. Original
(g] Proceeding
                         O
                   2. Removed from D 3. Remanded from D                          4. Reinstated or D         5. Transferred from Another D             Litigation -      0      Litigation -
                      State Court        Appellate Court                            Reopened                   District (Specify)                     Transfer                 Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                0    Yes      (g]   No        (Check "Yes" only if demanded in complaint.)

CLASS ACTION underF.R.Cv.P.23:                          DYes      (g] No                       0     MONEY DEMANDED IN COMPLAINT:                            $
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
Article 2 Section 4 of the US constitution


VII. NATURE OF SUIT (Place an                X in one box only).
                                                                                                                               PRISONER PETITIONS                     PROPERTY RIGHTS
I       OTHER STATUTES                   CONTRACT           REAL PROPERTY CONT.                    IMMIGRATION

D       375 False Claims Act       D   110 Insurance        D    240 Torts to Land
                                                                                           D
                                                                                                 462 Naturalization               Habeas Corpus:            0    820 Copyrights
                                                                                                 Application              D     463 Alien Detainee
D
        376QuiTam
                                   D   120Marine            D    245 Tort Product
                                                                 Liability                                                0     510 Motions to Vacate
                                                                                                                                                            D    830 Patent
        (31 usc 3729(a))                                                                      465 Other
                                   0                             290 All Other Real        D  Immigration Actions               Sentence                    D    B35 Patent- Abbreviated
D
        400 State                      130 Miller Act       D    Property                                                 0     530 General                      New Drug Application
        Reapportionment                140 Negotiable                                             TORTS
                                   D                                 TORTS                  PERSONAL PROPERTY
                                                                                                                          0     535 Death Penalty            0   840 Trademark
D       41 0 Antitrust                 Instrument
                                                                PERSONAL INJURY                                                      Other:
                                       150 Recovery of                                     D     370 Other Fraud                                             D   880 Defend Trade Secrets Act
D       430 Banks and Banking
                                   D   Overpayment &        D    31 0 Airplane                                            D     540 Mandamus/Other               of 2016 (DTSA)
D
        450 Commerce/ICC               Enforcement of            315 Airplane              D     371 Truth in Lending
                                                                                                                                                                      SOCIAL SECURITY
        Rates/Etc.                     Judgment             D    Product Liability               380 Other Personal       D     550 Civil Rights
D       460 Deportation
                                   D    151 Medicare Act         320 Assault, Libel &      D     Property Damage                                             D   861 HIA (1395ff)
        470 Racketeer lnflu-                                D                                                             D     555 Prison Condition
D       enced & Corrupt Org.            152 Recovery of
                                                                 Slander
                                                                                                 385 Property Damage                                         0   862 Black Lung (923)
                                   0    Defaulted Student   0
                                                                 330 Fed. Employers'       D     Product Liability
                                                                                                                            560 Civil Detainee
                                                                                                                          0 Conditions of                    0   863 DIWC/DIWW (405 (g))
0       480 Consumer Credit
                                        Loan (Excl. Vet.)
                                                                 Liability
                                                                                                  BANKRUPTCY                Confinement
        485 Telephone                                       D    340 Marine                                                                                  0   864 SSID Title XVI
D       Consumer Protection Act        153 Recovery of           345 Marine Product
                                                                                                 422 Appeal 28
                                                                                           0 usc 158
                                                                                                                           FORFEITURE/PENALTV
                                   0   Overpayment of       0                                                                   625 Drug Related             0   865 RSI (405 (g))
D       490 Cable/Sat TV
                                       Vet. Benefits
                                                                 Liability
                                                                                                 423 Withdrawal 28        D     Seizure of Property 21
        850 Securities/Com-                                 D    350 Motor Vehicle         D     usc 157                        usc 881                               FEDERAL TAX SUITS
D       modities/Exchange
                                   D
                                        160 Stockholders'
                                                                 355 Motor Vehicle                                        D     690 Other                        870 Taxes (U.S. Plaintiff or
                                        Suits                                                     CIVIL RIGHTS
D
        890 Other Statutory                                 D    Product Liability
                                                                                                                                      LABOR
                                                                                                                                                             D   Defendant)
        Actions                         190 Other                                          D     440 Other Civil Rights
                                   D    Contract            D
                                                                 360 Other Personal
                                                                                                                          0    710 Fair Labor Standards      D
                                                                                                                                                                 871 IRS-Third Party 26 USC
                                                                                                                                                                 7609
D       891 Agricultural Acts                                    Injury                    [8]   441 Voting
                                                                                                                               Act
        893 Environmental          D   195 Contract
                                                            D
                                                                 362 Personal Injury-
                                                                                                                          0
D       Matters                        Product Liability         Med Malpratice            D     442 Employment                720 Labor/Mgmt.
                                                                                                 443 Housing/                  Relations
D       895 I' reed om of Info.    0   196 Franchise
                                                            0
                                                                 365 Personal Injury-      D     Accommodations
        Act                                                      Product Liability                                        D     740 Railway Labor Act
                                       REAL PROPERTY             367 Health Care/                445 American with
0       896 Arbitration
                                        210 Land                 Pharmaceutical            0     Disabilities-            0     751 Family and Medical
        899 Admin. Procedures      D    Condemnation
                                                            D    Personal Injury                 Employment                     Leave Act
    0   Act/Review of Appeal of                                  Product Liability               446 American with        D     790 Other Labor
        Agency Decision            D    220 Foreclosure
                                                                 368 Asbestos              0     Disabilities-Other             Litigation
    D   950 Constitutionality of   D    230 Rent Lease &    D    Personal Injury           0     448 Education
                                                                                                                          D      791 Employee Ret. Inc.
        State Statutes                  Ejectment                Product LiabilitY                                               Security Act


    FOR OFFICE USE ONLY:                      Case Number:
                                                                                     CIVIL COVER SHEET                                                                         Page 1 of3
CV-71 (10/20)
                            Case 8:21-cv-00120   Document 2 Filed 01/22/21 Page 2 of 3 Page ID #:7
                                    UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which th is case will be initially assigned. This initial assignment is subject
to change in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed                                  STATE CASE WAS PENDING IN THE COUNTY OF:                                        INITIAL DIVISION IN CACD IS:
from state court?
               D    Yes     0   No
                                                        Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                                Western
                                                    D
If "no, " skip to Question B. If "yes," check the                                                                                                             Southern
box to the right that applies, enter the            D   Orange
corresponding division in response to                                                                                                                          Eastern
Question E, below, and continue from there.         D   Riverside or San Bernardino



QUESTION 8: Is the United States, or 8.1. Do SO% or more of the defendants who reside in                               YES. Your case will initially be assigned to the Southern Division.
                                     the district reside in Orange Co.?                                                Enter "Southern" in response to Question E, below, and continue
one of its agencies or employees, a                                                                             D
                                                                                                                       from there.
PLAINTIFF in this action?
                                                    check one of the boxes to the right   -+
               D     Yes    D    No
                                                                                                                D      NO. Continue to Question B.2.

                                                    8.2. Do 50% or more of the defendants who reside in                YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer      the district reside in Riverside and/ or San Bernardino            Enter "Eastern" in response to Question E, below, and continue
Question B.l, at right.                             Counties? (Consider the two counties together.)
                                                                                                                D
                                                                                                                       from there.

                                                    check one of the boxes to the right                                NO. Your case will init ially be assigned to the Western Division.
                                                                                           -+                    D     Enter "Western" in response to Question E, below, and continue
                                                                                                                       from there.


QUESTION C: Is the United States, or C.l. Do 50% or more of the plaintiffs who reside in the                           YES. Your case will initially be assigned to the Southern Division.
                                     district reside in Orange Co.?                                                    Enter "Southern" in response to Question E, below, and conti nue
one of its agencies or employees, a                                                                              0
                                                                                                                       from there.
DEFENDANT in this action?
                                                    check one of the boxes to the right    -+
               0      Yes   D    No
                                                                                                                 0     NO. Continue to Question C.2.

                                                    C.2. Do 50% or more of the plaintiffs who reside in the            YES. Your case will initially be assigned to the Eastern Division.
 If "no, " skip to Question D. If "yes," answer     district reside in Riverside and/ or San Bernardino
 Question C.l , at right.                           Counties? (Consider the two counties together.)
                                                                                                                 D     Enter "Eastern" in response to Question E, below, and continu e
                                                                                                                       from there.

                                                    check one of the boxes to the right    -+                          NO. Your case will initially be assigned to the Western Divi sion.
                                                                                                                 D     Enter "Western" in response to Question E, below, and continue
                                                                                                                       from there.

                                                                                                                  A.                             B.                              c.
                                                                                                                                       Riverside or San            Los Angeles, Ventura,
 QUESTION D: Location of plaintiffs and defendants?
                                                                                                          Orange County               Bernardino County            Santa Barbara, or San
                                                                                                                                                                    Luis Obispo County

 Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
 reside. (Check up to two boxes, or leave blank if none of these choices apply.)                                ~                              D                                D

 Indicate the location(s) in which 50% or more of defendants who reside in this
 district reside. (Check up to two boxes, or leave blank if none of these choices                               D                              D                                D
 apply.)


                   D.1. Is there at least one answer in Column A?                                               D.2. Is there at least one answer in Column B?
                                      ~Yes          D    No                                                                         DYes           D    No

                     If "yes," your case will initially be assigned to the                                           If "yes," your case will initially be assigned to the
                                  SOUTHERN DIVISION.                                                                               EASTERN DIVISION.

      Enter "Southern" in response to Question E, below, and continue from there.                                    Enter "Eastern" in response to Question E, below.

                            If "no," go to question D2 to the right.         -+                               lf "no," your case will be assigned to the WESTERN DIVISION.

                                                                                                                    Enter "West ern" in response to Question E, below.                 .J.
QUESTION E: Initial Division?

 Enter the initial division determined by Question A, B, C, or D above:

 QUESTION F: Northern Counties?
                                                                                      ....     SOUTHERN
                                                                                                                               INITIAL DIVISION IN CACD

                                                                                                                                                                                             ~


 Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                  DYes             ~No
  CV-71 (10/20)                                                                     CIVIL COVER SHEET                                                                        Page 2 of 3
                          Case 8:21-cv-00120
                                  UNITED STATESDocument   2 Filed
                                               DISTRICT COURT,     01/22/21
                                                               CENTRAL        Page
                                                                       DISTRICT     3 of 3 Page ID #:8
                                                                                OF CALIFORNIA
                                                                            CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                  ~NO                  0     YES

       If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                               ~NO                 0     YES
        If yes, list case number(s):



        Civil cases are related when they (check all that apply):
              O     A. Arise from the same or a closely related transaction, happening, or event;

              O     B. Call for determination of the same or substantially related or similar questions of law and fact; or

              O     C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

              0     A. Arise from the same or a closely related transaction, happening, or event;

              0     B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
              0     labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): .:....:/s:.:..../...::.O.:..:.rlyLT..:....:a:..:..it=z-------------- DATE:                                     01.21.21

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code        Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                        HIA             include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 193SFF(b))

        862                        BL              All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. {30 U.S.C.
                                                   923)

                                                   All claims filed by insured workers for disability insurance benefits under ntte 2 of the Social Security Act, as amended; plus
        863                        DIWC
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S. C. 40S {g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                        DIWW
                                                   amended. {42 U.S.C. 40S {g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                        SSID
                                                   amended.


        865                        RSI             All claims for retirement (old age) and survivors benefits under ntle 2 of the Social Security Act, as amended.
                                                   (42   u.s.c. 405 (g))




CV-71 (10/20)                                                                  CIVIL COVER SHEET                                                                   Page3of3
